


117 HJ 41 IH: National Committee on Fiscal Responsibility and Reform Act of 2021
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
117th CONGRESS
1st Session
H. J. RES. 41
IN THE HOUSE OF REPRESENTATIVES

April 16, 2021
Mr. Kinzinger (for himself and Mr. Phillips) submitted the following joint resolution; which was referred to the Committee on Rules

JOINT RESOLUTION
To establish a National Committee on Fiscal Responsibility and Reform.


1.Short titleThis joint resolution may be cited as the National Committee on Fiscal Responsibility and Reform Act of 2021. 2.Establishment of a Joint Select Committee (a)EstablishmentThere is established a joint select committee of Congress to be known as the National Committee on Fiscal Responsibility and Reform (hereafter known as the Committee).
(b)GoalThe goal of the Committee shall be to reduce the deficit by at least $3,250,000,000,000 over the period of fiscal years 2021 to 2031. 3.Functions of the CommitteeThe functions of the Committee are to—
(1)investigate policies to improve the fiscal situation in the medium term; (2)achieve fiscal sustainability over the long run;
(3)propose legislation designed to balance the budget, excluding interest payments on the debt, by 2031; and (4)issue a final report to the appropriate congressional committees.
4.Membership
(a)In generalThe Committee shall be composed of 12 members appointed pursuant to subsection (b). (b)AppointmentMembers of the Committee shall be appointed as follows:
(1)The majority leader of the Senate shall appoint three members from among Members of the Senate. (2)The minority leader of the Senate shall appoint three members from among Members of the Senate.
(3)The Speaker of the House of Representatives shall appoint three members from among Members of the House of Representatives. (4)The Speaker, in consultation with the minority leader, of the House of Representatives, shall appoint three members from among Members of the House of Representatives.
(c)Co-Chairs
(1)In generalThere shall be four Co-Chairs of the Committee. The Co-Chairs shall be appointed not later than 14 calendar days after the date of enactment of this joint resolution. The Co-chairs shall be selected by: (A)The majority leader of the Senate shall appoint one Co-Chair from among Members of the Senate.
(B)The minority leader of the Senate shall appoint one Co-Chair from among Members of the Senate. (C)The Speaker of the House of Representatives shall appoint one Co-Chair from among Members of the House of Representatives.
(D)The minority leader of the House of Representatives shall appoint one Co-Chair from among Members of the House of Representatives. (2)Staff directorThe Co-Chairs, acting jointly, shall hire the staff director of the Committee.
(d)DateMembers of the Committee shall be appointed not later than 14 calendar days after the date of enactment of this joint resolution. (e)Period of appointmentMembers shall be appointed for the life of the Committee. Any vacancy in the Committee shall not affect its powers, but shall be filled not later than 14 calendar days after the date on which the vacancy occurs, in the same manner as the original designation was made. If a member of the Committee ceases to be a Member of the House of Representatives or the Senate, as the case may be, the member is no longer a member of the Committee and a vacancy shall exist.
5.Reports
(a)Vote on final reportNo later than 360 days after the date of enactment of this joint resolution, the Committee shall vote on the approval of a final report containing a set of recommendations to achieve the mission set forth in this resolution. (b)Super majority requirementThe issuance of a final report of the Committee shall require the approval of not less than 8 of the 12 members of the Committee.
(c)Transmission of report and legislative languageIf the report and legislative language are approved by the Committee pursuant to subsection (b), the Committee shall submit the Committee report and legislative language described in section 3 to the President, the Vice President, the Speaker of the House of Representatives, and the majority and minority leaders of each House of Congress. (d)Report and legislative language To be made publicUpon the approval or disapproval of the Committee report and legislative language pursuant to subsection (b), the Committee shall promptly make the full report and legislative language, and a record of the vote, available to the public.
6.Administration
(a)In generalTo enable the Committee to exercise its powers, functions, and duties, there are authorized to be disbursed by the Senate the actual and necessary expenses of the Committee approved by the co-chairs, subject to the rules and regulations of the Senate and the House. (b)ExpensesIn carrying out its functions, the Committee is authorized to incur expenses in the same manner and under the same conditions as the Joint Economic Committee is authorized by section 11 of Public Law 79–304 (15 U.S.C. 1024(d)).
(c)QuorumEight members of the Committee shall constitute a quorum for purposes of voting and issuing a final report. Four members of the Committee shall constitute a quorum for conducting a hearing or markup. (d)Voting (1)Proxy votingProxy voting shall be allowed on behalf of the members of the Committee pursuant to House and Senate rules.
(2)Congressional budget office estimatesThe Congressional Budget Office shall provide estimates of the legislation in accordance with sections 308(a) and 201(f) of the Congressional Budget Act of 1974 (2 U.S.C. 639(a) and 601(f)) (including estimates of the effect of interest payment on the debt). In addition, the Congressional Budget Office shall provide information on the budgetary effect of the legislation beyond the year 2031. The Committee may not vote on any version of the report, recommendations, or legislative language unless such estimates are available for consideration by all members of the Committee at least 48 hours prior to the vote as certified by the Co-Chairs. (e)Meetings (1)Initial meetingNot later than 21 calendar days after the date of enactment of this joint resolution, the Committee shall hold its first meeting. The Committee may adopt its rules of procedure at this time, which shall be published in the Congressional Record.
(2)AgendaThe Co-Chairs of the Committee shall provide an agenda to its members not less than 48 hours in advance of any meeting. (f)Hearings (1)In generalThe Committee may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, require attendance of witnesses and production of books, papers, and documents, take such testimony, receive such evidence, and administer such oaths as the Committee considers advisable.
(2)Hearing procedures and responsibilities of co-chairs
(A)AnnouncementThe Co-Chairs of the Committee shall make a public announcement of the date, place, time, and subject matter of any hearing to be conducted, not less than 7 days in advance of such hearing, unless all four Co-Chairs determine that there is good cause to begin such hearing at an earlier date. (B)Written statementA witness appearing before the Committee shall file a written statement of proposed testimony at least 24 hours before the appearance of the witness, unless the requirement is waived by the Co-Chairs, following their determination that there is good cause for failure to comply with such requirement.
(g)Technical assistanceUpon written request of the four Co-Chairs, a Federal agency shall provide technical assistance to the Committee in order for the Committee to carry out its duties. 7.Staff of the Committee (a)In generalThe Co-Chairs of the Committee may jointly appoint and fix the compensation of staff as they deem necessary, within the guidelines for employees of the Senate and following all applicable rules and employment requirements of the Senate.
(b)Ethical standardsMembers on the Committee who serve in the House of Representatives shall be governed by the ethics rules and requirements of the House. Members of the Senate who serve on the Committee and staff of the Committee shall comply with the ethics rules of the Senate. 8.Expedited consideration of Committee recommendations (a)In generalIf approved by the majority required by section 5(b), the proposed legislative language submitted pursuant to section 3 shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate and shall be introduced in the House of Representatives (by request) on the next legislative day by the majority leader of the House or by a Member of the House designated by the majority leader of the House.
(b)Consideration in the House of Representatives
(1)Referral and reportingAny committee of the House of Representatives to which the joint committee bill is referred shall report it to the House without amendment not later than 7 session days. If a committee fails to report the joint committee bill within that period, it shall be in order to move that the House discharge the committee from further consideration of the bill. Such a motion shall not be in order after the last committee authorized to consider the bill reports it to the House or after the House has disposed of a motion to discharge the bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, House shall proceed immediately to consider the bill in accordance with this subsection. A motion to reconsider the vote by which the motion is disposed of shall not be in order. (2)Proceeding to considerationAfter the last committee authorized to consider a joint committee bill reports it to the House or has been discharged (other than by motion) from its consideration, it shall be in order to move to proceed to consider the joint committee bill in the House. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to the joint committee bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
(3)ConsiderationThe joint committee bill shall be considered as read. All points of order against the joint committee bill and against its consideration are waived. The previous question shall be considered as ordered on the joint committee bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the joint committee bill. A motion to reconsider the vote on passage of the joint committee bill shall not be in order. (4)Vote on passageThe vote on passage of the joint committee bill shall occur not later than 7 session days after being reported.
(c)Expedited Procedure in the Senate
(1)Committee considerationA joint committee bill introduced in the Senate under subsection (a) shall be referred to the committee or committees of jurisdiction, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 7 session days. If any committee fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar. (2)Motion to proceedNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a joint committee bill is reported or on which Committee(s) are discharged from their consideration of the bill, for the majority leader of the Senate or the majority leader's designee to move to proceed to the consideration of the joint committee bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the joint committee bill at any time after the conclusion of such 2-day period. All points of order against the motion to proceed to the joint committee bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint committee bill is agreed to, the joint committee bill shall remain the unfinished business until disposed of.
(3)ConsiderationAll points of order against the joint committee bill and against consideration of the joint committee bill are waived. Consideration of the joint committee bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 30 hours which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate on the joint committee bill is in order, shall require an affirmative vote of three-fifths of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the joint committee bill, including time used for quorum calls and voting, shall be counted against the total 30 hours of consideration. (4)No amendmentsAn amendment to the joint committee bill, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint committee bill, is not in order.
(5)Vote on passageIf the Senate has voted to proceed to the joint committee bill, the vote on passage of the joint committee bill shall occur immediately following the conclusion of the debate on a joint committee bill, and a single quorum call at the conclusion of the debate if requested. The vote on passage of the committee bill shall occur not later than 7 session days. (6)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint committee bill shall be decided without debate.
(d)AmendmentThe joint committee bill shall not be subject to amendment in either the House of Representatives or the Senate. (e)Consideration by the other House (1)In generalIf, before passing the Committee, one House receives from the other a joint committee bill—
(A)the joint committee bill of the other House not be referred to a committee; and (B)the procedure in the receiving House shall be the same as if no joint committee bill had been received from the other House until the vote on passage, when the joint committee bill received from the other House shall supplant the joint committee bill of the receiving House.
(2)Revenue measureThis subsection shall not apply to the House of Representatives if the joint committee bill received from the Senate is a revenue measure. (f)Rules To coordinate action with other House (1)Treatment of joint committee bill of other houseIf the Senate fails to introduce or consider a joint committee bill under this section, the joint committee bill of the House shall be entitled to expedited floor procedures under this section.
(2)Treatment of companion measures in the SenateIf following passage of the joint committee bill in the Senate, the Senate then receives the joint committee bill from the House of Representatives, the House-passed joint committee bill shall not be debatable. The vote on passage of the joint committee bill in the Senate shall be considered to be the vote on passage of the joint committee bill received from the House of Representatives. (3)VetoesIf the President vetoes the joint committee bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
(g)Loss of privilegeThe provisions of this section shall cease to apply to the joint committee bill if— (1)the Committee fails to vote on the report or proposed legislative language required under section 3 not later than 390 days after the date of enactment of this joint resolution; or 
(2)the joint committee bill does not pass both Houses not later than 180 days. 9.TerminationThe Committee shall terminate 30 days after submitting its final report.
10.DefinitionIn this Act, the term appropriate congressional committees means— (1)the Committees on Appropriations, Ways and Means, Energy and Commerce, and Budget of the House of Representatives; and
(2)the Committees on Appropriations, Finance, Commerce, Science, and Transportation, and Budget of the Senate.  